Hart, J. A. B. Hall was indicted for murder in the second degree at the January term, 1908, of the Faulkner Circuit Court. The indictment charged him with the murder of Mrs. Susan Harness. He was tried at the July term of said circuit court. The jury .returned a verdict of guilty of involuntary manslaughter, and assessed his punishment at the term of three months in the State penitentiary. Hall has duly prosecuted an appeal to this court. Appellant complained that the court sustained the State’s objection to a question which was propounded to one Campbell as to deceased’s reputation for chastity. In a murder case it is not competent to prove deceased’s character to be immoral. Green v. State, 38 Ark. 498. No brief has been filed in behalf of appellant. We have carefully examined the instructions, and are of the opinion that the assignments of error in regard to them as set out in the record are not well taken. The instructions, when considered as a whole, were fair to appellant, and there was ample evidence to support the verdict. Finding no prejudicial error in the record, the judgment is affirmed.